Citation Nr: 0521471	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  01-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a chronic, acquired 
low back disorder.

2.  Entitlement to an increased evaluation for residuals of a 
left knee fracture, with arthritis, currently rated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the fourth metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the RO in Washington, 
DC.  This case was previously before the Board in October 
2003 and remanded for additional development and 
adjudication.  

The issue of residuals of a fracture of the fourth metacarpal 
of the right hand is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had a chronic low back disorder while in service, 
that a chronic low back disorder manifested to a compensable 
degree within one year following the veteran's separation 
from active military service, or that any current low back 
disorder is related to the veteran's service.  

2.  A low back disability is not shown by competent evidence 
to be related to any service-connected disability.

3.  The veteran's left knee fracture residuals are productive 
of no more than slight impairment of that knee, to include X- 
ray findings of mild degenerative joint disease, pain 
associated with movement and crepitus.  Subluxation and 
lateral instability have not been medically demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a chronic low back 
disorder, due to disease or injury, which was incurred in or 
aggravated by active military service, or service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee fracture residuals are not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.   See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The veteran's claim for compensation for the disabilities at 
issue was received in July 1998.  The record reflects that 
the veteran and his representative were provided with a copy 
of the February 2000 rating decision; the September 2000, 
statement of the case and the supplemental statements of the 
case issued in January 2002 and April 2005.  By way of these 
documents, the veteran was informed of the requirements for 
establishing service connection as well as the evidence 
needed to support his claim for an increased evaluation for 
left knee fracture residuals.  Thus, these documents provided 
notice of the laws and regulations, the cumulative evidence 
already of record, and the reasons and bases for the 
determination made regarding the claims, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claims.

By letters dated in November 2001, September 2002, May 2004 
and November 2004, the RO advised the veteran of the criteria 
for establishing his claims, the types of evidence necessary 
to prove each claim, the information necessary for VA to 
assist him in developing his claims, and the evidence that 
the RO had received.  The veteran was notified of which 
portion of that evidence he was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on his behalf.  The letters suggested that he submit any 
evidence in his possession.  The letters also informed the 
veteran that at his option, the RO would obtain any non-
federal private treatment records he identified as related to 
his claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the contents of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, and the reports of VA examinations in 
February 1994, August 1999, January 2000, June 2004 and 
December 2004 have been obtained and associated with the 
claims file.  The record also reflects that the veteran was 
afforded an opportunity to testify at a hearing before the 
undersigned Veterans' Law Judge in April 2003.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claims.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of, a service-connected disease or injury.   See 38 
C.F.R. § 3.310(a) (2004).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Low Back Disability

Service medical records are entirely negative for complaints, 
findings or treatment of low back disability.  No pertinent 
complaints or findings were recorded on examination conducted 
in 1981, prior to separation from service.  

Post service medical records cover the period from 1993 to 
2004.  During VA examination in February 1994, the examiner 
noted the veteran's medical history was significant for 
episodic, exertionally related low back pain.  On examination 
there was mild paravertebral spasm and slight limitation of 
motion.  The diagnosis was mechanical low back pain.  X-rays 
of the lumbar spine were normal.  

During VA examination in August 1999, the lumbar spine showed 
no muscle spasm.  He had tenderness in both sides and limited 
range of motion.  The diagnosis was low back strain.  X-rays 
of the lumbar spine showed a slight tilt of the lumbar spine 
to the right, but otherwise normal.  

During VA examination in January 2000, the veteran's lumbar 
spine again showed some tenderness in the midline of the 
lumbar area and limited range of motion.  X-rays of the 
lumbar spine showed slight tilt of the lumbar spine to the 
right.  Lumbar vertebral bodies were normal in height with 
equal disc spaces.  Pedicles were intact.  

Also of record is a decision from the Social Security 
Administration (SSA). It was found that the veteran had been 
disabled since January 1998, according to SSA criteria.  The 
diagnoses included cardiomyopathy and sleep apnea.  Medical 
records accompany the disability determination and consist of 
reports from both VA and non-VA medical sources.

During a Central Office hearing in April 2003, the veteran 
testified that he was treated for a back injury in service 
when he fell off a catwalk in the 1970s.  He testified that 
he was also told, by physician, that his back problems were 
affected by his service-connected left knee.  

During VA examination in June 2004, the examiner reviewed the 
veteran's claims file in its entirety, took a detailed 
history of his service and post-service symptoms, and 
reviewed X-ray and clinical findings.  On examination the 
muscles in the back were not spastic, but range of motion was 
quite limited.  The examiner noted that X-rays of the lumbar 
spine in 2000, and more recently 2004, were normal.  An MRI 
of the lumbar spine showed L5-S1disc bulge with superimposed 
right foraminal disc herniation.  The examiner essentially 
opined that service medical records did not indicate a low 
back condition and that it was less likely than not that the 
veteran's present lower back condition was related to 
service.  He noted that it would be speculation to say so 
based on medical evidence reviewed.  

In November 2004, the RO requested clarification of the 
opinion, regarding the likelihood that the veteran's lumbar 
spine disability was related to a service-connected 
disability.  In an addendum dated in December 2004, following 
review of the veteran's claims file and the previous 
examination, the physician concluded that based on his 
previous examination he was not able to find any objective 
evidence that the veteran's service connected disability 
aggravates or permanently aggravated any current diagnosed 
low back condition.  In addition, the veteran's MRI and X-ray 
reports did not indicate any evidence of arthritis.  

Analysis

Service medical records fail to reveal any significant injury 
to the back.  As such, the veteran's service medical records 
do not affirmatively establish that his current back 
disability had its onset during military service.

Moreover, no medical expert of record has suggested that the 
veteran's current back disability first began during military 
service, or within a year thereafter.  The earliest recorded 
medical history places the presence of back complaints in 
1994, more than 10 years after his separation from active 
service.  The VA physicians in February 1994 and August 1999 
simply diagnosed mechanical low back pain and low back 
strain, but did not specifically attribute the veteran's 
impairment to his military service.  In fact, in 2004 the VA 
examiner specifically noted that it was less likely than not 
that the veteran's present lower back condition was related 
to service.  In rendering this opinion, the physician took 
into consideration the veteran's previous medical history, 
medical evaluations, and claimed history of back injury 
during service.  

In making its determination, the Board has also considered 
the veteran's testimony, which is considered credible insofar 
as he described his current symptoms and beliefs that his low 
back disorder was incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  The Board finds the actual service medical 
records are more probative than the veteran's own statements 
as to the incurrence of a back disability during service.  
Simply put, there is no evidence beyond his own statements 
that he injured his back during service, and records which 
would be expected to corroborate his account, service medical 
records, do not do so.  

Moreover, the single competent medical opinion in the record 
also conclusively found no etiological relationship between 
the service-connected left knee and subsequent development of 
any low back disability or worsening of it.  Thus, the Board 
finds that there is no medical basis for holding that the 
veteran's claimed low back disability and service-connected 
left knee are etiologically or causally associated.  This 
refutes any grant of service connection on the basis of 
Allen, which would be permitted if any service-connected 
disability caused aggravation of the low back.

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Here, the weight of the evidence is against the veteran's 
claim.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a chronic low back 
disability, which is traceable to his military service, 
either having its onset during service or as the product of 
continued symptoms since service.  As a result, the veteran 
's claim of service connection for a low back disability must 
be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  


5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). When 
however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004)



5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004)

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004)

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004)


In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing he experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

Left Knee Fracture Residuals

In a July 1981 rating action, service connection was granted 
for chondromalacia of the left patella, status post fracture.  
A noncompensable evaluation was assigned.  The record 
discloses that this disability was the subject of subsequent 
adjudication by the RO in February 2000, and a 10 percent 
evaluation was ultimately assigned for left knee fracture 
with arthritis, effective July 1998, the date of receipt of 
the claim.

Associated with the claims folder is an August 1999 VA 
examination report.  At that time the veteran complained of a 
history of knee pain.  He avoided prolonged walking and 
standing, which provoked flare-ups.  He reported that he used 
crutches or a cane alternatively.  On objective examination, 
he was noted to be 6"1" tall, and weighed 309 pounds.  The 
left knee had full range of motion.  There was no effusion, 
but the joint was stiff.  X-rays of the left knee showed mild 
degenerative changes.  The diagnosis was patellofemoral pain 
syndrome.  

On VA examination in January 2000, the veteran complained of 
bilateral knee pain, more severe on the right.  On 
examination the left knee was painful and swollen.  Range of 
motion was 0 to 110 degrees with pain.  The clinical 
impression was minimal early degenerative osteoarthritis of 
the patellofemoral joints.  

During Central Office hearing in April 2003, the veteran 
testified that he wore a left knee brace for arthritis in the 
left knee.  He reported swelling, popping and pain due to the 
weather.  He testified that his left knee bothers him daily 
and he has trouble climbing stairs.  Sometimes at night he 
has pain and must change positions.  He reported pain in the 
nonservice-connected right knee as well.  

During VA examination in June 2004, the veteran entered the 
examining room in a wheelchair due to other physical 
problems.  It was noted that the veteran weighed 323 pounds.  
On objective examination, the ligaments were intact in the 
left knee when tested in 30 and 90 degrees of flexion and 
full extension.  McMurray test was negative.  There was no 
joint effusion and no popliteal cyst was palpated.  There was 
some popping of the left knee when going from a flexed 
position to extending his knee.  There was some patello-
femoral discomfort of the knee with crepitus but no gross 
instability.  He had full extension and flexion to about 130 
degrees.  There was no obvious muscle atrophy.  X-rays of the 
left knee showed minimal irregularity at the superomedial 
aspect of the left tibia and mild degenerative changes.  The 
examiner opined that with the exception of some 
patellofemoral pain there was no significant functional loss 
of left knee due to pain, weakness, fatigability, 
incoordination or pain on movement or greater limitation due 
to pain on use.  However certain positions such as squatting, 
kneeling, climbing and excessive walking or standing would 
cause increase of functional loss, weakness, incoordination 
and increase of fatigability.

In an addendum to the VA examination in December 2004, the 
veteran complained of a sharp needles-like sensation at the 
top of the left knee when sitting.  The previous month he was 
seen in the emergency room and fluid was drawn from his knee 
joint.  He reported climbing stairs and walking is difficult.  
He had full extension of each knee and flexes each knee to 
125 degrees without significant apparent pain.  There was no 
joint effusion.  Ligaments were intact with this knees 
checked in 30 and 90 degrees of flexion and full extension.  
McMurray test was negative of each knee.  X-rays of the left 
knee showed mild degenerative disease.  

The remaining records include social security records, which 
include a disability examination dated in April 1999.  These 
records show the veteran was disabled since January 1998 from 
cardiomyopathy and sleep apnea.  

Analysis

Historically, the RO granted a noncompensable rating for 
chondromalacia patella, left, status post fracture pursuant 
to Diagnostic Code 5257.  In February 2000, the RO later 
recharacterized the left knee disability as residuals of left 
knee fracture with arthritis and assigned a 10 percent 
evaluation under Diagnostic Codes 5257 and 5010.  In order to 
simplify the analysis, the Board finds that it is necessary 
to identify the separate and distinct symptomatology for the 
left knee under the appropriate rating criteria.

Since the claim for increase was filed in 1998, the veteran's 
complaints (primarily, pain, swelling and instability) appear 
to have remained essentially unchanged, and are clearly 
referenced in the examination reports.  However, objective 
medical evidence is the most persuasive indication of 
functional loss resulting from the veteran's left knee 
disability.  Despite subjective complaints from the veteran, 
multiple physical examinations beginning in 1999 have shown 
no significant abnormalities in the left knee.  There is X-
ray evidence of mild arthritis and medical evidence that 
supports the veteran's allegations pertaining to daily pain.  
The veteran has not had surgery, but wears a knee brace.  He 
has repeatedly claimed he has instability the left knee, but 
the medical evidence does not reveal any instability or 
subluxation. 

Since the primary residual of the veteran's left knee injury 
appears to be arthritis, and as there is evidence of some 
limitation of left knee motion, the Board finds that the left 
knee disability should be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which in turn requires rating under 
limitation of motion.  The Board believes, based on the 
diagnosis, history and current findings, reported above, that 
this is the most appropriate diagnostic code to determine 
whether an evaluation greater than 10 percent can be 
assigned.

Although, the veteran exhibits a loss of motion on flexion of 
the knee, when examined, limitation of flexion (to 30 degrees 
or less) has never been sufficient to warrant a 20 percent 
evaluation under Diagnostic Code 5260.  Between 1999 and 
2004, the veteran has consistently had full extension and 
flexion to at least 110 degrees.  If strictly rated under 
Diagnostic Codes 5260 and 5261, the reported ranges of motion 
would be rated noncompensable.  However, the presence of 
arthritis with at least some limitation of motion supports 
the current 10 percent rating under Diagnostic Codes 5003 and 
5010.  Thus, the Board concludes that the preponderance of 
the evidence is against assignment of a rating in excess 10 
percent for the veteran's left knee disability, which is 
manifested by X-ray findings of arthritis but without 
limitation of motion to such degree as to warrant a 
disability rating in excess of 10 percent.

In addition, as Diagnostic Code 5260 is predicated upon loss 
of motion, the Board may consider whether the veteran's 
objectively manifested pain on motion is sufficient to 
warrant assignment of an evaluation in excess of 10 percent 
under 38 C.F.R. §§ 4.40 or 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204- 07 (1996).  In this case, the left knee 
disability has been productive of minimal symptomatology, 
including some limitation of flexion, and normal extension 
with evidence of discomfort upon range of motion testing.  
The veteran has reported constant pain induced by overuse of 
the left knee, changes in the weather, or by walking for 
prolonged periods of time, which still leaves the degree of 
limitation of flexion far short of what is required for a 
rating in excess of 10 percent (30 degrees or less of 
flexion).  The veteran has not described any episodes that 
could be construed as a flare-up.  Therefore, even if the 
Board conceded that the veteran's pain resulted in disability 
that equated with additional limitation of motion of several 
degrees, he would need what amounted to more than an 
additional 50 percent loss of motion (30 degrees) to warrant 
a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  The Board finds the veteran's left knee pain 
does not support a finding of additional functional 
limitation to a degree for a rating in excess of 10 percent 
under the applicable rating criteria.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The evidence of record indicates the veteran has tenderness, 
crepitus and wears a knee brace, but there has been no 
clinical evidence of recurrent subluxation or lateral 
instability.  The veteran contends that his left knee is 
unstable, but he has no medical training or expertise and, as 
a layman, his contention is not competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379 (1995).  He can, of course, 
offer evidence of symptomatology.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  But the most he can say is that he 
has a sensation of instability.  In fact, examiners have 
repeatedly tested for instability and failed to find evidence 
of any.  VA examiners have consistently reported that the 
left knee ligaments were intact.  Accordingly, a separate 
evaluation pursuant to Diagnostic Code 5257 (impairment of 
the knee manifested by recurrent subluxation or lateral 
instability) is not warranted.

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, or dislocation of the semilunar cartilage, 
under Diagnostic Code 5258, none of which are present in this 
case.

The weight of the evidence shows that the left knee 
disability is no more than 10 percent disabling under any 
rating criteria.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

ORDER

Entitlement to service connection for a chronic low back 
disability is denied.

Entitlement to an increased evaluation for left knee 
disability is denied.


REMAND

The veteran contends that his right fourth metacarpal 
fracture residuals are more disabling than the current 
evaluation reflects.  The veteran argues that he is entitled 
to a compensable evaluation that includes consideration of 
lost function in the fourth finger as well as decreased grip 
and strength, which he alleges results in loss of function of 
the right hand.  

The rating criteria for evaluating disability involving 
single or multiple digits of the hand were amended, effective 
August 26, 2002.  The RO has not adequately considered the 
veteran's claim in the context of these regulatory changes, 
nor has the veteran had an opportunity to pursue his claim in 
that context.  While the rating criteria for the ring finger 
impairment does not appear to have changed, a note following 
Diagnostic Code 5227 now requires that a medical 
determination must ". . . consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand."  
The veteran should be provided with notice of the recently 
revised regulations and an opportunity to submit any relevant 
evidence related thereto.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence she would be responsible for obtaining.  
See 38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate  each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment of veteran's right hand.  
The RO should take appropriate steps to 
obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  Thereafter, the veteran should be 
referred for a VA examination to 
determine the nature and severity of his 
service connected right fourth 
metacarpal.  Prior to the examination, 
the claims folders must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  The 
examiner should describe in detail all 
symptoms reasonably attributable to the 
service-connected right fourth metacarpal 
disability and its current severity.  

In examining the right fourth finger the 
examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion.  Specifically the examiner should 
indicate whether there is limitation of 
motion permitting the veteran to flex the 
tip of the fourth finger of his right 
hand to within 1 inch (2.5 cms.) of the 
transverse fold of the palm with the 
finger flexed to the extent possible or; 
with extension limited by more than 30 
degrees.  

Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's right fourth finger 
disability, it is at least as likely as 
not that such disability is comparable to 
(1) favorable or unfavorable ankylosis of 
the right third finger; or (2) amputation 
of the finger.  If disability comparable 
to amputation of the finger is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.

The examiner is asked to describe any 
manifestations of the service-connected 
disability that involve the right fourth 
metacarpal and the extent to which such 
manifestations result in limitation of 
motion of other digits or interference 
with overall function of the right hand.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


